DocuSign Envelope ID: 8E6ECAF9-E877-40C3-9D9F-02BACDFA94C2
                                Case 20-17247        Doc 3   Filed 08/03/20    Page 1 of 21



                                                        RESOLUTION
                                          OF THE BOARD OF MANAGERS OF
                                            MATCHBOX FOOD GROUP, LLC
                                      (a District of Columbia limited liability company)
                    The undersigned, comprising the entire Board of Managers of Matchbox Food Group,
            LLC, a District of Columbia limited liability company (the “Company”), pursuant to the
            Company’s Fourth Amended and Restated Operating Agreement, effective August 9, 2016 (the
            “Agreement”), and in accordance with the District of Columbia Uniform Limited Liability
            Company Act of 2010, do hereby take the actions set forth below, and to evidence any waiver of
            right to dissent and of any requirement of meeting or notice, do hereby consent and state as
            follows:
                    WHEREAS, pursuant to Section 4.1 of the Agreement, “full and exclusive authority to
                    manage the business affairs of the Company shall be vested in a board of managers”;
                    WHEREAS, the board of managers (“Board”) wishes for the Company to file a Chapter
                    11 bankruptcy petition (“Bankruptcy”);
                    WHEREAS, in conjunction with the Bankruptcy, the Company, along with seven
                    subsidiaries (Blue Eagle, LLC; Buttermilk, LLC; Caribou Hunter, LLC; First MB Star,
                    LLC; Gene Poole, LLC; Matchbox Capitol Hill, LLC; and Matchbox Rockville, LLC
                    [collectively, the “MFG Conveying Restaurants”]) will be entering into a Asset Purchase
                    Agreement (“Purchase Agreement”) with Thompson Hospitality Corporation,
                    substantially in the form attached hereto as Exhibit A, to sell its intellectual property
                    rights, its membership interest in Thompson Matchbox Ventures LLC, and the assets of
                    the MFG Conveying Restaurants;
                    WHEREAS, the Company is participating in an audit for Tax Year 2019 (the “Audit”);
                    WHEREAS, the Company’s Tax Year 2019 tax return (the “Tax Return”) has yet to be
                    filed;
                    NOW THEREFORE, BE IT RESOLVED, that the Board hereby authorizes any of the
                    following individuals to serve as the sole required signatory for the purpose of doing all
                    acts and executing all documentation necessary for the Bankruptcy, the Purchase
                    Agreement (substantially in the form attached hereto as Exhibit A and including
                    executing documentation on behalf of the Company in its role as Manager of the MFG
                    Conveying Restaurants), the Audit, and the Tax Return, and doing all acts and executing
                    all documents necessary to effectuate such matters (in such form and content consistent
                    with the above as such signatory determines in his sole and exclusive discretion, such
                    determination to be conclusively evidenced by his signature of the respective document):
                    Larry Bensignor, Ronald D. Paul, Robert Pincus, and Edwin V. Sheridan, IV.
                                                     [Signatures to Follow]
DocuSign Envelope ID: 8E6ECAF9-E877-40C3-9D9F-02BACDFA94C2
                                Case 20-17247        Doc 3    Filed 08/03/20      Page 2 of 21



                   WITNESS our hands and official seals on this 21st day of July, 2020, whereby we have
            caused this Resolution of the Board of Managers to be executed, we declare the same to be our
            duly authorized act in our capacity as members of the Board of Managers.




                                                             APPROVED:
                                                             Board of Managers:



                                                             ___________________________________ (SEAL)
                                                             Larry Bensignor, Manager


                                                             ___________________________________ (SEAL)
                                                             Ronald D. Paul, Manager


                                                             ___________________________________ (SEAL)
                                                             Robert Pincus, Manager


                                                             ___________________________________ (SEAL)
                                                             Edwin V. Sheridan, IV, Manager
DocuSign Envelope ID: 8E6ECAF9-E877-40C3-9D9F-02BACDFA94C2
                                Case 20-17247        Doc 3        Filed 08/03/20   Page 3 of 21




                                                             EXHIBIT A
                                                   Asset Purchase Agreement


                                                             [see attached]
DocuSign Envelope ID: 8E6ECAF9-E877-40C3-9D9F-02BACDFA94C2
                                Case 20-17247        Doc 3   Filed 08/03/20   Page 4 of 21


                                            ASSET PURCHASE AGREEMENT

                    This ASSET PURCHASE AGREEMENT (this “Agreement”) is made this 22nd day of
            July, 2020 (the “Effective Date”), by and between THOMPSON HOSPITALITY
            CORPORATION, a Delaware corporation (the “Purchaser”), BLUE EAGLE, LLC, a Virginia
            limited liability company (“Blue Eagle”), BUTTERMILK, LLC, a Florida limited liability
            company (“Sawgrass Mills”), CARIBOU HUNTER, LLC, a Virginia limited liability company
            (“Pentagon City”), FIRST MB STAR, LLC, a Texas limited liability company (“Preston
            Hallow”), GENE POOLE, LLC, a Virginia limited liability company (“Gene Poole”)
            MATCHBOX CAPITOL HILL, LLC, a District of Columbia limited liability company
            (“Capitol Hill”), MATCHBOX ROCKVILLE, LLC, a Delaware limited liability company
            (“Rockville”, and together with Blue Eagle, Sawgrass Mills, Pentagon City, Preston Hallow, Gene
            Poole, Capitol Hill, the “MFG Conveying Restaurants”) and MATCHBOX FOOD GROUP,
            LLC, a District of Columbia limited liability company (“MFG” and collectively with the MFG
            Conveying Restaurants, the “Seller”). The Purchaser and the Seller may hereinafter sometimes be
            referred to as a “party” and together as the “parties”.

                  WHEREAS, MFG, Purchaser and THOMPSON MATCHBOX VENTURES LLC, a
            Delaware limited liability company (“TMV”) entered into that certain Management and
            Development Agreement, dated July 12, 2018 (“Management Agreement”).

                    WHEREAS, MFG is the owner of: (i) 49 Units (the “Units”) of TMV, comprising MFG’s
            entire interest in TMV (whether economic, voting or otherwise), as set forth in that certain
            Operating Agreement, dated July 12, 2018, (“TMV OA”); and (ii) the mark “MATCHBOX” (U.S.
            Registration Number 5090462) and all other intellectual property associated with the “Matchbox”
            restaurant brand (the “MFG IP” and, collectively with the Units, the “MFG Assets”).

                    WHEREAS, MFG is owner of: (i) one hundred percent (100%) of the membership
            interests in Capitol Hill, Rockville, Preston Hallow, Sawgrass Mills, and Pentagon City.; (ii)
            ninety-nine percent (99%) of the membership interests in Blue Eagle; and (iii) ninety-five percent
            (95%) of the membership interests in Gene Poole.

                   WHEREAS, Blue Eagle is the owner of all assets used or held for use in the operation of
            the “Matchbox” restaurant located at 2911 District Avenue, Fairfax, VA 22031 (the “Blue Eagle
            Assets”);

                   WHEREAS, Sawgrass Mills is the owner of all assets used or held for use in the operation
            of the “Matchbox” restaurant located at 1860 Sawgrass Mills Circle, Space 5100, Sunrise, FL
            33323 (the “Sawgrass Mills Assets”);

                    WHEREAS, Pentagon City is the owner of all assets used or held for use in the operation
            of the “Matchbox” restaurant located at 1100 S. Hayes Street, #H20, Arlington, VA 22202 (the
            “Pentagon City Assets”);

                   WHEREAS, Preston Hallow is the owner of all assets used or held for use in the operation
            of the “Matchbox” restaurant located at 7859 Walnut Hill Lane #140, Dallas, TX 75230 (the
            “Preston Hallow Assets”);
                                                         1
DocuSign Envelope ID: 8E6ECAF9-E877-40C3-9D9F-02BACDFA94C2
                                Case 20-17247        Doc 3   Filed 08/03/20    Page 5 of 21



                   WHEREAS, Gene Poole is the owner of all assets used or held for use in the operation of
            the “Matchbox” restaurant located at 44720 Thorndike Street, Ashburn, VA 20147 (the “Gene
            Poole Assets”);

                   WHEREAS, Capitol Hill is the owner of all assets used or held for use in the operation of
            the “Matchbox” restaurant located at 521 8th Street SE, Washington, DC 20003 (the “Capitol Hill
            Assets”);

                   WHEREAS, Rockville is the owner of all assets used or held for use in the operation of
            the “Matchbox” restaurant located at 1699 Rockville Pike, Rockville, MD 20852 (the “Rockville
            Assets” and together with the MFG Assets, Blue Eagle Assets, Sawgrass Mills Assets, Pentagon
            City Assets, Preston Hallow Assets, Gene Poole Assets, Capitol Hill Assets, the “Assets”); and

                   WHEREAS, the Seller desires to sell, convey, transfer and deliver to the Purchaser, and
            the Purchaser desires to purchase and receive from the Seller, the Assets, for the consideration of
            and upon the terms and conditions set forth in this Agreement.

                   NOW, THEREFORE, in consideration of the mutual covenants herein contained and for
            other good and valuable consideration, the receipt and sufficiency of which is hereby
            acknowledged, the parties hereby agree as follows:

                   1.     Recitals. The Recitals set forth above are hereby incorporated and made a part of
            this Agreement.

                    2.       Sale and Purchase of Assets.

                            2.1. Subject to the terms and conditions of this Agreement, the Seller shall sell,
            convey, transfer, assign and deliver all of the Assets to the Purchaser, free and clear of all liens,
            claims, interests, judgments, mortgages, charges, pledges, liabilities, claims of any party or third
            party, and encumbrances of any kind and character whatsoever (collectively, “Encumbrances”).

                           2.2. All ownership interests in, and the assets of, any MFG restaurant locations
            or subsidiaries of MFG other than the MFG Conveying Restaurants (the “Non-Conveying
            Subsidiaries”) shall be expressly excluded from the Assets, being: MATCHBOX, LLC, which
            previously operated at 713 H Street NW, Washington, DC 20001; MATCHBOX 14TH ST LLC,
            operating at 1901 14th Street NW, Washington, DC 20009; HAMMER AND A COCKTAIL,
            LLC, operating at 2706 Potomac Mills Circle, Woodbridge, VA 22192; and DDB, LLC, which
            previously operated at 11720 W. Broad Street, Richmond, VA 23233.

                            2.3. It is expressly understood and agreed that (A) the Assets include (i) all of
            the assets used or held for use by the MFG Conveying Restaurants in the operation of the relevant
            restaurant locations, (ii) all of MFG’s equity and other interests in TMV and each subsidiary and
            restaurant location operated by TMV (including, without limitation, TH Matchbox Franchising,
            LLC), and (iii) all intellectual property and all intellectual property rights related to the
            “Matchbox” brand and concept including, without limitation, the assets described in Exhibit A,

                                                              2
DocuSign Envelope ID: 8E6ECAF9-E877-40C3-9D9F-02BACDFA94C2
                                Case 20-17247        Doc 3     Filed 08/03/20      Page 6 of 21


            and (B) the Purchaser does not assume nor shall Purchaser be liable or responsible for any of the
            excluded liabilities described in Exhibit B.

                            2.4. It is expressly understood that the Purchaser may create one or more
            subsidiaries, either directly or as subsidiaries of TMV, to acquire the Assets of one or more MFG
            Conveying Restaurants under this Agreement, and each Seller hereby agrees and consents to
            transfer such Assets to such subsidiary of Purchaser or TMV as the Purchaser may direct, in its
            sole discretion, at or prior to Closing, provided that Purchaser shall continue to remain liable after
            such transfer for all of the Purchaser’s obligations under this Agreement.

                   3.      Purchase Price. The purchase price (the “Purchase Price”) to be paid by the
            Purchaser to the Seller for the Assets shall be FOURTEEN MILLION AND 00/100 DOLLARS
            ($14,000,000.00), which the Parties agree is the market value of the Assets. The Purchaser shall
            pay to the Seller at the Closing (as hereinafter defined) by a certified or cashier’s check, made
            payable to the order of the Seller, or by other readily available funds, an amount equal to the
            Purchase Price.

                    4.      Allocation of Purchase Price. The parties agree that the Purchase Price shall be
            allocated as set forth in Exhibit B. Each party shall perform all necessary acts required for the
            transaction to be construed in accordance with this Section.

                    5.      Bill of Sale. At the Closing, the Seller shall deliver to the Purchaser a Bill of Sale,
            in the form attached hereto as Exhibit C and made a part hereof, effectively transferring, assigning
            and delivering to the Purchaser all of Seller’s rights, titles, and interests in and to all of the Assets,
            free and clear of all Encumbrances.

                  6.   Warranty Concerning Assets. THE PURCHASER ACKNOWLEDGES THAT IT
            HAS BEEN OPERATING THE MFG CONVEYING RESTAURANTS, THE NON-
            CONVEYING SUBSIDIARIES AND TMV SINCE THE EFFECTIVE DATE OF THE
            MANAGEMENT AGREEMENT AND HAS GREATER KNOWLEDGE THAN THE SELLER
            REGARDING THE ASSETS.             ACCORDINGLY, THE SELLER MAKES NO
            REPRESENTATIONS OR WARRANTIES REGARDING THE ASSETS, AND THE SALE OF
            THE ASSETS TO THE PURCHASER HEREUNDER SHALL BE ON AN “AS IS, WHERE IS”
            BASIS. THE SELLER SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTY OF
            MERCHANTABILITY AND/OR SATISFACTORY QUALITY AND ANY IMPLIED
            WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE. THE PURCHASER
            ACKNOWLEDGES AND AGREES THAT IT HAS FULLY INSPECTED THE ASSETS AND
            IS NOT RELYING ON THE JUDGMENT OR REPRESENTATIONS OF THE SELLER IN
            CONSUMMATING THE CONTEMPLATED TRANSACTIONS.

                    7.       Bankruptcy Case.

                             7.1. Within ten (10) business days following the Effective Date, the Seller (for
            itself, and for each of the Sellers) shall file a bankruptcy petition (“Bankruptcy Case”) under the
            terms of the 11 U.S.C. § 101 et seq. (“Bankruptcy Code”) in a United States Bankruptcy Court
            district deemed appropriate by Seller’s bankruptcy counsel. MFG shall provide Purchaser at least
            two (2) days prior notice of filing the Bankruptcy Case. The Purchaser will promptly provide MFG
                                                                3
DocuSign Envelope ID: 8E6ECAF9-E877-40C3-9D9F-02BACDFA94C2
                                Case 20-17247        Doc 3   Filed 08/03/20    Page 7 of 21


            such information that it may have related to the Sellers as may reasonably be requested and
            necessary to file and pursue the Bankruptcy Case.

                            7.2. The Seller shall seek approval, from the bankruptcy court in the Bankruptcy
            Case (“Bankruptcy Court”): (i) to approve the sale of all of the Assets to the Purchaser free and
            clear of all Encumbrances pursuant to the terms of this Agreement including, without limitation,
            approval of bid procedures (in consultation with Purchaser) to address the circumstance where
            third party bidders may make competing offers and that allows for the full three percent (3%)
            break-up fee under Section 10 hereof, (ii) for the Purchaser to assume and accept assignment of
            all real property leases for the MFG Conveying Restaurants, and (iii) as part of the Seller’s first
            day motions (A) for the Sellers to continue use of, and maintain in place, the Seller’s existing cash
            management system, as currently managed by the Purchaser under the Management Agreement,
            and (B) for the Sellers to continue to pay management fees and general and administrative
            expenses to the Purchaser as provided in Section 6 of the Management Agreement. The Purchaser
            shall be allowed to communicate directly with the landlords and seek appropriate consents with
            respect to such leases, as well as the landlords for any restaurants owned and operated by TMV or
            Purchaser including, without limitation, those that may require consent to a change in control. The
            Purchaser agrees to provide all reasonable security, including corporate guarantees, required by
            such landlord and shall provide for adequate assurance of future performance under the leases as
            required by the Bankruptcy Code in the context of any assignment approved by the Bankruptcy
            Court in the Bankruptcy Case.

                             7.3. The bankruptcy estate of the Bankruptcy Case (“Bankruptcy Estate”) shall
            cause the current members of the MFG’s Board of Managers to be available on a reasonable basis
            from time to time for telephonic communications until the date that is four (4) years after the date
            of Closing (“Consulting Fee Due Date”). Provided Closing has occurred, on the Consulting Fee
            Due Date, the Bankruptcy Estate (or the successor entity created under the terms of a plan
            confirmed as part of the Bankruptcy Case), shall be paid a consulting fee of FOUR MILLION
            AND 00/100 DOLLARS ($4,000,000) (“Consulting Fee”). Notwithstanding the foregoing, the
            Consulting Fee shall be immediately due if, prior to the Consulting Fee Due Date, the Purchaser
            sells or transfers a majority of the restaurants currently owned by the MFG Conveying Restaurants,
            in a single transaction or a series of transactions over a twelve-month period.

                    8.       Purchaser Termination Right.

                         8.1. The Purchaser shall have the right, in its sole discretion, to terminate this
            Agreement upon any of the following circumstances:

                                    8.1.1. The failure of the Bankruptcy Court to approve of the sale of all of
            the Assets to the Purchaser free and clear of all Encumbrances, pursuant to the terms of this
            Agreement (including approving the assignment and assumption of the real property leases for all,
            and not less than all, of the MFG Conveying Restaurants), within one hundred twenty (120) days
            after the commencement date of Seller’s Bankruptcy Case;

                                  8.1.2. Aggregate gross revenue of the MFG Conveying Restaurants for the
            fourth full MFG accounting period (with the accounting periods being thirteen 28-day periods each
            year) after the Bankruptcy Case filing (or, if the fourth full MFG accounting period has not been
                                                              4
DocuSign Envelope ID: 8E6ECAF9-E877-40C3-9D9F-02BACDFA94C2
                                Case 20-17247        Doc 3   Filed 08/03/20     Page 8 of 21


            completed by the Closing, the most recently completed full MFG accounting period) is below
            seventy percent (70%) of the aggregate gross revenue for the same MFG Conveying Restaurants
            for the same accounting period in 2019;

                                     8.1.3. Any federal, state, county, municipal or other government mandate
            entered or effective subsequent to the Effective Date that one of the MFG Conveying Restaurants
            operate at a service level less than that which was permitted on the Effective Date, and such
            mandated reduction in service level lasts for a period longer than ten (10) days. For the avoidance
            of doubt, a ban on dine-in service would be considered a lesser service level than being allowed
            some level of dine-in service, and a change to the level of dine-in service shall be considered a
            lesser service level if the total allowed customer occupancy of the restaurant (when including both
            outdoor and indoor customer occupancy) has been reduced;

                                 8.1.4. The Thompson Super-Priority Financing is not approved by the
            Bankruptcy Court as super-priority debtor-in-possession financing (as described in Section 12.2
            below);

                                     8.1.5. In the event the Closing has not occurred by December 15, 2020; or

                                   8.1.6. Any one of the Sellers shall be in material breach or default of its
            obligations under this Agreement, and fails to cure the breach or default within fifteen (15) days
            of MFG having received written notice thereof from the Purchaser.

                            8.2. If any one (1) or more of the above occurs, the Purchaser may, at
            Purchaser’s option, terminate this Agreement by providing written notice to MFG and the
            Bankruptcy Court of such termination, and in that event, this Agreement shall terminate, provided,
            that Sections 9, 10, 15.3, 16 and 18 through 20 shall survive such termination. If the Purchaser
            elects to exercise its termination right hereunder pursuant to Section 8.1.2 or 8.1.3, the parties may
            mutually agree to proceed with a sale pursuant to this Agreement by mutually agreeing in writing
            upon the removal of one or more of the MFG Conveying Restaurants from the sale (“Removed
            Restaurants”) and adjusting the Purchase Price, calculated by reducing that portion of the Purchase
            Price allocated to the MFG Conveying Restaurants (“MFG Conveying Restaurants Purchase
            Price”) pro rata based upon the ratio of the gross revenue of the Removed Restaurants during the
            last full accounting period prior to the parties mutually agreeing to proceed (except for any MFG
            Conveying Restaurants affected by a government mandate as specified in Section 8.1.3, the last
            full accounting period prior to such reduced service level shall be used) compared to the gross
            revenue of the MFG Conveying Restaurants during the last full accounting period prior to the
            parties jointly agreeing to proceed (except for any MFG Conveying Restaurants affected by a
            government mandate as specified in Section 8.1.3, the last full accounting period prior to such
            reduced service level shall be used).

                            8.3. Purchaser’s right to terminate this Agreement under the Section 8 shall be
            exercised by the Purchaser by providing written notice to MFG and the Bankruptcy Court by the
            following dates: (i) in the case of any termination under Section 8.1.1, by the date that is one
            hundred and forty-five (145) days after the commencement date of Seller’s Bankruptcy Case, (ii)
            in the case of any termination under Section 8.1.2 or 8.1.3, by the date of Closing, (iii) in the case
            of any termination under Section 8.1.4, by the date that is thirty (30) days after the date the
                                                            5
DocuSign Envelope ID: 8E6ECAF9-E877-40C3-9D9F-02BACDFA94C2
                                Case 20-17247        Doc 3    Filed 08/03/20     Page 9 of 21


            Bankruptcy Court affirmatively enters an order denying a motion to approve the Thompson Super-
            Priority Financing as super-priority debtor-in-possession financing (as reasonably determined by
            Purchaser’s bankruptcy counsel), (iv) in the case of termination under Section 8.1.5, December
            30, 2020, or (v) in the case of Section 8.1.6, within thirty (30) days following the expiration of the
            applicable 15-day cure period.

                    9.      Right of First Refusal for MFG IP. If the Units, Blue Eagle Assets, Sawgrass Mills
            Assets, Pentagon City Assets, Preston Hallow Assets, Gene Poole Assets, Capitol Hill Assets, and
            Rockville Assets are sold to a non-Purchaser party or parties as part of the Bankruptcy Case, then
            in the event of subsequent third party offer for the MFG IP acceptable to the Bankruptcy Court,
            the Purchaser shall be given, with respect to each such offer, written notice thereof and a copy of
            said offer including the name and address of the proposed purchaser; and the Purchaser shall have
            the option and right of first refusal for fifteen (15) business days after receipt of such notice within
            which to elect to purchase the MFG IP on the terms of said offer (“Right of First Refusal”). In
            order for the Purchaser to exercise its Right of First Refusal, it must give notice of such election
            to the Bankruptcy Court within the fifteen (15) business day period. If the Purchaser fails to
            provide such notice and proceed with due diligence to purchase the MFG IP, then the Bankruptcy
            Court may proceed to complete the sale of the MFG IP to the proposed purchaser stated in the
            written offer.

                    10.     Break-Up Fee. In consideration of the expenses incurred by the Purchaser in
            entering into this Agreement, the parties agree that, if the Closing does not occur and the Assets
            are sold to one or more parties other than Purchaser, the Purchaser shall be entitled to and the
            Sellers (on a joint and several basis) shall pay Purchaser a fee equal to three percent (3%) of the
            Purchase Price (or such lesser amount as may be approved by the Bankruptcy Court) to compensate
            it for such expenses and potential damages; and the Sellers agree to seek approval from the
            Bankruptcy Court for the full three percent (3%) in connection with any motion filed with respect
            to bidding procedures.

                    11.      Pre-Bankruptcy Payments.

                            11.1. Prior to commencing the Bankruptcy Case through the filing of a petition
            by the Seller, the Purchaser shall cause the following payments, if not already paid prior to the
            Effective Date, to be made from existing cash on hand of the MFG Conveying Restaurants and
            Non-Conveying Subsidiaries:

                                    11.1.1. The sum of THIRTY-FIVE THOUSAND DOLLARS ($35,000.00)
            shall be paid to the law firm of McNamee Hosea, as a retainer payment for legal services provided
            in relation to the commencing of the Bankruptcy Case, plus all required filing fees of the
            Bankruptcy Case;

                                   11.1.2. The sum of TWENTY THOUSAND DOLLARS ($20,000.00) shall
            be paid to The Veritas Law Firm, as a retainer payment for legal services related to this transaction;

                                11.1.3. The sum of TEN THOUSAND DOLLARS ($10,000.00) shall be
            paid to Redmon, Peyton and Braswell, as a retainer payment for legal services related to this
            transaction;
                                                        6
DocuSign Envelope ID: 8E6ECAF9-E877-40C3-9D9F-02BACDFA94C2
                               Case 20-17247         Doc 3   Filed 08/03/20   Page 10 of 21



                                 11.1.4. The sum of TEN THOUSAND DOLLARS ($10,000.00) shall be
            paid to Executive Counsel PLC, as a retainer payment for legal services related to this transaction;

                                    11.1.5. The sum of FIFTY THOUSAND DOLLARS ($50,000.00) shall be
            paid to a public relations firm engaged and selected by the Purchaser to undertake public relations
            efforts intended to enhance and protect the value of the “Matchbox” brand;

                                  11.1.6. The monthly payment for calendar month June 2020 (and if then
            due, July 2020) due to EagleBank from the Seller; and

                                    11.1.7. Priming liens, including but not limited to payroll expenses and
            sales tax for the Seller’s restaurant operations.

                           11.2. Prior to the Bankruptcy Case, the Purchaser may (but shall not be obligated
            to, except to the extent otherwise required by Sections 3.2.2 and 3.2.3 of the Management
            Agreement and then only to the extent of any payments that are funded solely from cash generated
            by the operations of MFG Conveying Restaurants or Non-Conveying Subsidiaries), in its sole
            discretion as manager of the Seller’s restaurant operations under the Management Agreement, pay
            from existing cash on hand of the MFG Conveying Restaurants and Non-Conveying Subsidiaries
            any operating expenses for either MFG Conveying Restaurants or Non-Conveying Subsidiaries,
            as the Purchaser deems appropriate in its sole discretion.

                  12.    Post-Petition Operations and Finances. After the commencement of the
            Bankruptcy Case and prior to the earlier of the Closing or the termination of this Agreement:

                          12.1. The Purchaser shall use all commercially reasonable efforts to properly staff
            and market the MFG Conveying Restaurants in a good faith effort to maximize revenue.

                           12.2. Provided the same is approved by the Bankruptcy Court as super-priority
            debtor-in-possession financing (meaning (i) superior to any existing liens and all secured and
            unsecured creditors of the Seller and the Bankruptcy Estate, and (ii) superior to all other
            administrative expense claims as to unencumbered assets and cash) the Purchaser shall lend TWO
            MILLION AND 00/100 DOLLARS ($2,000,000.00) (the “Thompson Super-Priority Financing”)
            or so much thereof as may be necessary or appropriate to supplement the operating revenues (i.e.,
            any cash on hand after the Bankruptcy Case is commenced and any cash flow generated from
            operations after the Bankruptcy Case is commenced) to cover overhead and operating expenses of
            the MFG Conveying Restaurants. Purchaser’s obligation to provide super-priority debtor-in-
            possession financing pursuant to this Section 12.2 is an independent covenant and shall survive
            any termination of this Agreement under Subsections 8.1, 8.2, or 8.3 hereof.

                           12.3. Cash on hand generated from each of the MFG Conveying Restaurants shall
            be used to pay:

                                     12.3.1. Accrued interest to EagleBank;


                                                              7
DocuSign Envelope ID: 8E6ECAF9-E877-40C3-9D9F-02BACDFA94C2
                               Case 20-17247         Doc 3   Filed 08/03/20    Page 11 of 21


                                 12.3.2. All Remaining priming liens (including payments related to claims
            regarding wage and hour laws); and

                                  12.3.3. All post-petition operating expenses of the MFG Conveying
            Restaurants, including but not limited to post-petition rent, payroll, taxes, and utilities.

                    12.4. If cash on hand and cash generated from post-petition operations (which, for the
            avoidance of doubt, shall not include the Thompson Super-Priority Financing) are insufficient to
            cover all overhead and operating expenses, then the Thompson Super-Priority Financing of up to
            TWO MILLION AND 00/100 DOLLARS ($2,000,000.00) may be used to pay for such shortfalls.
            In the event the Assets are transferred to Purchaser as provided herein, then (i) fifty percent (50%)
            of all amounts advanced under the Thompson Super-Priority Financing will be deducted from the
            Purchase Price and Consulting Fee as follows: one-half deducted from the Purchase Price and one-
            half deducted from the Consulting Fee, and (ii) upon Closing, the Thompson Super-Priority
            Financing shall be deemed paid in full. In the event the Assets are not transferred to the Purchaser
            as provided herein, the full amount advanced by the Purchaser shall be paid to the Purchaser
            pursuant to order of the Bankruptcy Court.

                   12.5. At Closing, any remaining cash on hand in the MFG Conveying Restaurants shall
            be used to pay: (i) first, any unpaid post-petition operating expenses as of the date of Closing; (ii)
            second, any amounts required to cure defaults existing under the real property leases of the MFG
            Conveying Restaurants; (iii) third, to any unpaid pre-petition operating expenses that were not
            otherwise paid prior to Closing; and (iv) last, to the Purchaser as part of the Assets.

                    12.6. If the Thompson Super-Priority Financing is approved by the Bankruptcy Court but
            not sufficient to fund all post-petition operating expenses of the MFG Conveying Restaurants, then
            upon the mutual consent of the parties, the parties may seek additional debtor-in-possession
            financing (or other similar arrangements).

                    12.7. It is expressly understood any agreed that (i) the Purchaser shall not in any manner
            be obligated to pay any amounts with respect to, (ii) none of the cash on hand or cash generated
            from post-petition operations of the MFG Conveying Restaurants shall be used for, and (iii) no
            amounts shall be advanced or used under the Thompson Super-Priority Financing for, any cost or
            expense related to the Non-Conveying Subsidiaries or any restaurant location operated by any of
            the Non-Conveying Subsidiaries including, without limitation, any rent or other payments that
            may be due or payable under any real property lease for those locations. Any funding for the Non-
            Conveying locations shall be taken solely from cash generated by the operations of the restaurant
            locations operated by the Non-Conveying Subsidiaries.

                    13.      Conditions Precedent.

                           13.1. The obligation of the parties to proceed to the Closing under this Agreement
            is expressly subject to the following conditions:

                                    13.1.1. An order of the Bankruptcy Court in the Bankruptcy Case approving
            the sale, transfer and assignment of the Assets to the Purchaser free and clear of all Encumbrances

                                                              8
DocuSign Envelope ID: 8E6ECAF9-E877-40C3-9D9F-02BACDFA94C2
                               Case 20-17247         Doc 3   Filed 08/03/20    Page 12 of 21


            and pursuant to the terms of this Agreement, which shall include a waiver of the stay imposed by
            Rule 6004(h) of the Federal Rules of Bankruptcy; and

                                 13.1.2. The approval by the Bankruptcy Court of the assumption and
            assignment to the Purchaser of all, but not less than all, of the real property leases of the MFG
            Conveying Restaurants.

                    14.     Closing. The closing (the “Closing”) shall take place at such place mutually agreed
            to by the parties, within twenty (20) calendar days of when all of the contingencies contained in
            Section 13 hereof have been completed.

                    15.      Waiver by Thompson; Termination of Certain Agreements.

                            15.1. Upon the Closing, Thompson agrees to waive all distributions owed to it
            pursuant to the terms of the Management Agreement (and any loans discussed therein). If the
            Assets are not sold to Thompson in contravention of the terms of this Agreement, Thompson
            reserves all rights it may have under the Bankruptcy Code to seek its share of distributions.

                           15.2. Upon Closing, it is expressly understood and agreed that each of (i) the
            Management Agreement, and (ii) that certain Loan and Security Agreement, dated July 12, 2018,
            between MFG, Purchaser and TMV, including each Promissory Note issued in connection
            therewith, are and shall be terminated in all respects, and Purchaser shall be released and forever
            discharged from any further duties, liabilities or obligations thereunder.

                            15.3. It is expressly understood and agreed that at and as of the Effective Date (i)
            with the sole exception of the Thompson Super-Priority Financing, neither the Purchaser nor any
            affiliate thereof has or will have any obligation to provide any funding, loans or advances to any
            one or more of the Sellers (whether MFG, any MFG Conveying Restaurant, any Non-Conveying
            Restaurant, or otherwise) whether under Section 8.4 of the Management Agreement, under that
            certain Loan and Security Agreement, dated July 12, 2018, under that certain Promissory Note,
            dated July 12, 2018, or otherwise, and (ii) for the avoidance of doubt: (A) the Management
            Agreement is hereby amended to delete, in its entirety, Section 8.4 thereof, and (B) any and all
            obligations, if any, of the Purchaser to provide the Sellers with loans or advances under the
            Management Agreement, such Loan and Security Agreement, or such Promissory Note, or
            otherwise are hereby terminated in all respects. This Section 15.3 is effective at and as of the
            Effective Date, and shall survive any termination or expiration of this Agreement.

                    16.     Operation of TMV’s Restaurants. The parties agree that although Seller owns an
            interest in TMV, the assets of TMV’s “Matchbox” restaurants are not and shall not be part of the
            Bankruptcy Case nor the Bankruptcy Estate, and accordingly, Thompson shall at all times retain
            the authority and discretion to operate the restaurants pursuant to the TMV OA. Neither MFG nor
            any Seller shall take any action, or suffer any action to be taken, that would cause any of the assets
            of the TMV “Matchbox” restaurants to become a part of the Bankruptcy Case or otherwise be
            treated as property of the Bankruptcy Estate.

                  17.      Deliveries at Closing. At the Closing, the Purchaser and/or the Seller, as the case
            may be, shall execute and deliver the following:
                                                              9
DocuSign Envelope ID: 8E6ECAF9-E877-40C3-9D9F-02BACDFA94C2
                               Case 20-17247         Doc 3    Filed 08/03/20    Page 13 of 21



                             17.1. The Purchaser shall deliver the Purchase Price to the Seller.

                             17.2. The Seller shall execute and deliver the Bill of Sale to the Purchaser.

                             17.3. The parties shall execute and deliver such other documentation,
            certifications, instruments or conveyance, lien releases, and other materials as may be reasonably
            requested by the other party to establish transfer of the Assets and assignment of all real property
            leases, in each case free and clear of any and all Encumbrances.

                    18.   Broker. The parties acknowledge that there is no broker involved in this
            transaction. The parties hereby agree to indemnify and hold each other harmless from the claims
            of any party making a claim for commission or fee in connection with this transaction.

                    19.     Notice. All notices, requests, demands and other communications hereunder shall
            be in writing and shall be deemed to have been duly given if delivered personally, sent by a
            recognized overnight courier (e.g., Federal Express), or if sent by registered or certified mail,
            return receipt requested, and postage prepaid, to the following addresses (or such other addresses
            as each party may notify the other in writing):

                                     To Purchaser:           Thompson Hospitality Corporation
                                                             1741 Business Center Drive, Suite 200
                                                             Reston, VA 20190
                                                             Attn: Ali Azima

                                     With a copy to:         Executive Counsel, PLC
                                                             12989 Thistlethorn Drive
                                                             Oak Hill, Virginia 20171
                                                             Attn: Peter A. Deliso

                                     To Seller:              Larry Bensignor, Manager
                                                             8900 Falls Chapel Way
                                                             Potomac MD 20854

                                     With a copy to:         c/o Ron Paul, Manager,
                                                             Ronald D. Paul Companies, Inc.
                                                             4416 East-West Highway, Third Floor
                                                             Bethesda, MD 20814

                                     With a copy to:         The Veritas Law Firm
                                                             1225 19th Street N.W.
                                                             Washington, D.C. 20036
                                                             Attn.: Andrew J. Kline, Esq.

                    All such notices shall be effective upon receipt or refusal to accept (if hand-delivered or
            sent by overnight courier) or three (3) business days after mailing (if mailed).

                                                               10
DocuSign Envelope ID: 8E6ECAF9-E877-40C3-9D9F-02BACDFA94C2
                               Case 20-17247         Doc 3   Filed 08/03/20     Page 14 of 21


                    20.      Miscellaneous.

                            20.1. Governing Law. This Agreement shall be governed by, and construed and
            enforced in accordance with, the laws of the Commonwealth of Virginia, without regard to
            conflicts of laws principles.

                      20.2. Waiver of Jury Trial. THE SELLER AND THE PURCHASER HEREBY
            IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
            LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
            ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
            CONTEMPLATED HEREBY.

                           20.3. No Partnership. This Agreement is not, and shall not be construed to be, a
            partnership between the parties hereto. No action of any party hereto shall be binding upon any
            other party to this Agreement. No party hereto shall have the power or authority to act on any
            other party’s behalf, nor shall any party have the power or authority to act as the other party’s
            agent.

                           20.4. Assignment. This Agreement shall inure to the benefit of and be binding
            upon the parties hereto and their respective successors and assigns. This Agreement may not be
            assigned or otherwise transferred by either party without the express prior written consent of the
            other party. Notwithstanding the foregoing, the Purchaser may assign the right to purchase any of
            the Blue Eagle Assets, Sawgrass Mills Assets, Pentagon City Assets, Preston Hallow Assets, Gene
            Poole Assets, Capitol Hill Assets and Rockville Assets to one or more wholly-owned subsidiaries
            of the Purchaser or TMV, provided that the Purchaser shall continue to remain liable after such
            assignment(s) for all of the Purchaser’s obligations pursuant to the terms of this Agreement.

                           20.5. Waivers. No course of dealing between either of the parties hereto, nor any
            failure to exercise, nor any delay in exercising, any right, power or privilege hereunder shall
            operate as a waiver thereof, nor shall any single or partial exercise of any right, power, or privilege
            hereunder preclude any other or further exercise thereof or the exercise of any other right, power
            or privilege.

                            20.6. Severability. The provisions of this Agreement are severable. If any clause
            or provision hereof shall be held invalid or unenforceable in whole or in part in any jurisdiction,
            then such invalidity or unenforceability shall affect only such clause or provision or part thereof
            in such jurisdiction and shall not in any manner affect such clause or provision in any other
            jurisdiction or any other clause or provision in this Agreement in any jurisdiction.

                           20.7. Counterparts. This Agreement may be executed by facsimile or ‘pdf’ and
            in any number of counterparts, each of which shall be deemed an original, and all of which, when
            taken together, shall constitute one (1) and the same instrument.

                           20.8. Closing Costs. Except as otherwise set forth in this Agreement, all costs
            and expenses incurred by either party in connection with this Agreement or the Closing hereunder
            shall be borne by the party incurring the same, with Seller’s share paid prior to application of the
            Purchase Price to the extent of cash on hand.
                                                            11
DocuSign Envelope ID: 8E6ECAF9-E877-40C3-9D9F-02BACDFA94C2
                               Case 20-17247         Doc 3   Filed 08/03/20   Page 15 of 21



                             20.9. Time of the Essence. Time is of the essence in the performance of this
            Agreement.

                          20.10. Right to Counsel. The parties have reviewed and understand this
            Agreement, and each has had a full opportunity to negotiate the Agreement’s terms and to consult
            with counsel of their own choosing.

                            20.11. Further Assurances. From and after the date of this Agreement, upon the
            request of either party, the parties hereto shall execute and deliver such instruments, documents or
            other writings as may be reasonably necessary or desirable to confirm and carry out and to
            effectuate fully the intent and purposes of this Agreement.

                            20.12. Attorneys’ Fees. If either party hereto shall default in the performance of
            any covenant or obligation on its part to be performed by virtue of any provision in this Agreement,
            and if in connection with the enforcement of the non-defaulting party’s rights or remedies, such
            non-defaulting party shall properly and reasonably incur fees and expenses for services rendered
            (including reasonable attorneys’ fees), then such fees and expenses shall, if said non-defaulting
            party shall prevail in litigation, be immediately reimbursed by the defaulting party on demand.

                                        [SIGNATURES ON FOLLOWING PAGE]




                                                              12
DocuSign Envelope ID: 8E6ECAF9-E877-40C3-9D9F-02BACDFA94C2
                               Case 20-17247         Doc 3   Filed 08/03/20   Page 16 of 21


                    IN WITNESS WHEREOF, the parties hereto have executed this Asset Purchase Agreement as of
            the date and year first hereinabove written.

            PURCHASER:

            THOMPSON HOSPITALITY CORPORATION


            By:__________________________
            Name:
            Title:


            SELLERS:

            MATCHBOX FOOD GROUP LLC                                BLUE EAGLE, LLC

                                                                   By:    MATCHBOX FOOD GROUP LLC,
                                                                          its Manager

            By: __________________________                         By: __________________________
                   Name: Edwin A. Sheridan, IV                            Name: Edwin A. Sheridan, IV
                   Title: Manager                                         Title: Manager

            BUTTERMILK, LLC                                        CARIBOU HUNTER, LLC

            By:     MATCHBOX FOOD GROUP LLC,                       By:    MATCHBOX FOOD GROUP LLC,
                    its Manager                                    its Manager

            By:__________________________                          By:__________________________
                   Name: Edwin A. Sheridan, IV                            Name: Edwin A. Sheridan, IV
                   Title: Manager                                         Title: Manager

            FIRST MB STAR, LLC                                     GENE POOLE, LLC

            By:     MATCHBOX FOOD GROUP LLC,                       By:    MATCHBOX FOOD GROUP LLC,
                    its Manager                                           its Manager

            By:__________________________                          By:__________________________
                   Name: Edwin A. Sheridan, IV                            Name: Edwin A. Sheridan, IV
                   Title: Manager                                         Title: Manager

            MATCHBOX CAPITOL HILL, LLC                             MATCHBOX ROCKVILLE, LLC

            By:     MATCHBOX FOOD GROUP LLC,                       By:    MATCHBOX FOOD GROUP LLC,
                    its Manager                                           its Manager

            By:__________________________                          By:__________________________
                   Name: Edwin A. Sheridan, IV                            Name: Edwin A. Sheridan, IV
                   Title: Manager                                         Title: Manager

                                                              13
DocuSign Envelope ID: 8E6ECAF9-E877-40C3-9D9F-02BACDFA94C2
                               Case 20-17247         Doc 3     Filed 08/03/20   Page 17 of 21


                                                             EXHIBIT A



            Included Assets

            It is expressly understood and agreed that the Assets include (i) all of the assets used or held for
            use by the MFG Conveying Restaurants, and (ii) all intellectual property and all intellectual
            property rights related to the “Matchbox” brand and concept including, without limitation, the
            following:

                           (a)     all machinery, equipment, instruments, computer hardware and software,
            furniture, fixtures, leasehold improvements and all other tangible personal property, and
            replacement items therefor, used or useful in the operation of the MFG Conveying Restaurants all
            such items acquired on or after the date hereof and on or before the Closing;

                             (b)     all accounts receivable and any remaining cash (as provided in Section
            12.5);

                             (c)     all inventories on hand and/or on order as of the Closing;

                            (d)   all of the contracts, leases, licenses, permits, consents and other agreements
            related to the operation MFG Conveying Restaurants and to which any Sellers is a party, or
            pursuant to which the Sellers have any rights including, without limitation, the real property leases
            for each of the MFG Conveying Restaurants;

                             (e)    (i) any and all intellectual and intangible property and confidential business
            information including, without limitation, all trade secrets, ideas, know-how, patents, patent
            applications, inventions, operational and production processes and techniques, formulae, recipes,
            menus, menu items, interior and exterior design and décor, supplier and customer lists, products,
            services, plans, proposals, business and marketing approaches and plans, trademarks, logos,
            service marks, trade dress, trade names, brand names, trade dress, slogans, internet domains and
            domain names, graphics or images, text, audio or visual works, copyrights, and all registrations,
            applications and renewals for any of the foregoing (collectively, "Intellectual Property") with
            respect to the restaurants and restaurant concept operated, managed or licensed by the Sellers under
            the brand name "Matchbox ", (ii) any and all intellectual property rights claiming or covering such
            Intellectual Property, and (iii) any and all causes of action that may have accrued to the
            undersigned in connection with such Intellectual Property and/or intellectual property rights;

                       (f)    all rights to all telephone lines and numbers used in connection with the
            MFG Conveying Restaurants;

                           (g)    all business files, books and records, ledgers, and all other operating data
            and records relating to the MFG Conveying Restaurants including without limitation customer
            lists and customer records, financial, accounting and credit records, correspondence, budgets,
            engineering, inspection and facility records and other similar documents and records (in all media
            and forms);

                                                                14
DocuSign Envelope ID: 8E6ECAF9-E877-40C3-9D9F-02BACDFA94C2
                               Case 20-17247         Doc 3    Filed 08/03/20       Page 18 of 21


                            (h)    all marketing, advertising, signage, promotional and other printed or written
            information and materials, including, without limitation, "Yellow Pages" and "Yellow Book"
            advertisements and other advertisements, letterhead, logos, business cards, promotional materials
            and all fee schedules;

                            (j)     all of the Sellers' rights under warranties, indemnities and all similar rights
            against third parties to the extent related to any of the Assets;

                             (k)     all insurance benefits, including rights and proceeds, arising from or relating
            to the Assets;

                         (l)    all security deposits made under any real property leases for the MFG
            Conveying Restaurants;

                            (m)     all of the Sellers' rights, title and interest in and to the exclusive right to all
            goodwill and going concern value, including, without limitation, the use of the name “Matchbox”,
            all associated logos as all or part of a trade or corporate name or otherwise, and any other intangible
            assets; and

                         (n)    all other assets and properties used by, or useful in the operation of the MFG
            Conveying Restaurants.

            Excluded Liabilities

            Except as expressly agreed in writing by the Purchaser, the Purchaser does not and will not assume,
            or in any way become responsible or liable for any debts, liabilities or obligations of any kind or
            nature whatsoever (whether accrued or unaccrued, absolute or contingent, known or unknown, due
            or to become due, liquidated or unliquidated or secured or unsecured and regardless of when
            asserted) of any of the Sellers or any other person or entity or related in any way to the MFG
            Conveying Restaurants or the Assets (collectively, the "Excluded Liabilities"). Without limiting
            the generality of the foregoing, the Excluded Liabilities shall include, but not be limited to, the
            following:

                            (a)    any and all liabilities, obligations or commitments of the Sellers or
            otherwise related to the MFG Conveying Restaurants (i) to any current or former member, officer,
            manager, or employee of any Sellers, (ii) with respect to any loans provided to the Sellers by any
            of the forgoing or by any other person or entity, and (iii) for any pending or threatened action or
            claim arising from any fact or condition existing prior to the Closing;

                            (b)     any and all liabilities, obligations or commitments of the Sellers or
            otherwise related to the MFG Conveying Restaurants (i) to Eagle Bank, Egg Cream, LLC, Potomac
            Investment Trust, any PIT Lenders (as defined in that certain Amended and Restated
            Subordination and Standstill Agreement, dated 12 July 2018, between MFG, THC, Egg Cream,
            LLC, and Potomac Investment Trust, as Administrative Agent for the PIT Lenders), or (ii) related
            to or arising out of any loans extended to any Seller under the Payroll Protection Program;



                                                                15
DocuSign Envelope ID: 8E6ECAF9-E877-40C3-9D9F-02BACDFA94C2
                               Case 20-17247         Doc 3   Filed 08/03/20    Page 19 of 21


                            (c)    liabilities relating to any pending or threatened action or claim in respect of
            the Assets to the extent such action relates to operation of the MFG Conveying Restaurants prior
            to Closing; and

                           (d)    taxes of the Sellers relating to the MFG Conveying Restaurants or the
            Assets for any pre-Closing tax period.




                                                              16
DocuSign Envelope ID: 8E6ECAF9-E877-40C3-9D9F-02BACDFA94C2
                               Case 20-17247         Doc 3     Filed 08/03/20   Page 20 of 21



                                                             EXHIBIT B


            The Purchase Price will be allocated as follows:

            Assuming the full 14.0MM at closing:

            FF&E                                       $9.0MM
            Inventory                                  $0.5MM
            Leasehold improvements                     $2.0 MM
            Trade mark License                         $2.5 MM

            Total                                      $14.0 MM




                                                                17
DocuSign Envelope ID: 8E6ECAF9-E877-40C3-9D9F-02BACDFA94C2
                                Case 20-17247            Doc 3      Filed 08/03/20         Page 21 of 21



                                                               EXHIBIT C

                                                                Bill of Sale

                      For FOURTEEN MILLION AND 00/100 DOLLARS ($14,000,000.00) and other good and valuable
            consideration, the receipt and sufficiency of which is hereby acknowledged, FB LIQUOR L.L.C., a District of
            Columbia limited liability company (the “Seller”), hereby grants, bargains, sells, conveys and transfers to
            THOMPSON HOSPITALITY CORPORATION, a Delaware corporation (the “Purchaser”), its successors and
            assigns, the Assets, as defined in and subject to the terms and conditions of that certain Asset Purchase Agreement
            by and between the Seller and the Purchaser, dated as of July ___, 2020 (the “Agreement”), free and clear of all liens,
            pledges and encumbrances of any kind and character whatsoever.

                    IN WITNESS WHEREOF, this Bill of Sale has been executed and shall be effective as of this _____ day
            of ________________, 202_.

            MATCHBOX FOOD GROUP LLC                                         BLUE EAGLE, LLC

                                                                  By:       MATCHBOX FOOD GROUP LLC,
                                                                                 its Manager

            By: __________________________                                  By: __________________________
                    Name: Edwin A. Sheridan, IV                                     Name: Edwin A. Sheridan, IV
                    Title: Manager                                                  Title: Manager

            BUTTERMILK, LLC                                       CARIBOU HUNTER, LLC

            By:      MATCHBOX FOOD GROUP LLC,                               By:      MATCHBOX FOOD GROUP LLC,
                     its Manager                                                     its Manager

            By:__________________________                                   By:__________________________
                   Name: Edwin A. Sheridan, IV                                     Name: Edwin A. Sheridan, IV
                   Title: Manager                                                  Title: Manager

            FIRST MB STAR, LLC                                    GENE POOLE, LLC

            By:      MATCHBOX FOOD GROUP LLC,                               By:      MATCHBOX FOOD GROUP LLC,
                     its Manager                                                     its Manager

            By:__________________________                                   By:__________________________
                   Name: Edwin A. Sheridan, IV                                     Name: Edwin A. Sheridan, IV
                   Title: Manager                                                  Title: Manager

            MATCHBOX CAPITOL HILL, LLC                                      MATCHBOX ROCKVILLE, LLC

            By:      MATCHBOX FOOD GROUP LLC,                               By:      MATCHBOX FOOD GROUP LLC,
                     its Manager                                                     its Manager

            By:__________________________                                   By:__________________________
                   Name: Edwin A. Sheridan, IV                                     Name: Edwin A. Sheridan, IV
                   Title: Manager                                                  Title: Manager




                                                                     18
